FILED
                           NOT FOR PUBLICATION
                                                                            OCT 04 2017
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10405

              Plaintiff-Appellee,                D.C. No.
                                                 2:07-cr-00023-MCE-1
 v.

TROY L. CARDOSO,                                 MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                    Argued and Submitted September 12, 2017
                            San Francisco, California

Before:      KOZINSKI and FRIEDLAND, Circuit Judges, and BENNETT,**
             District Judge.


      1. Since Cardoso’s original crime involved possession of child pornography

downloaded from the Internet, the supervised release condition restricting his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
                                                                                  page 2
access to the Internet was a reasonable measure “‘to protect the public from further

crimes of the defendant’ and ‘to afford adequate deterrence to criminal conduct.’”

United States v. Antelope, 395 F.3d 1128, 1142 (9th Cir. 2005) (quoting 18 U.S.C.

§ 3553(a)(2)(B) & (C)).

      2. Revocation of supervised release must be based on “credible evidence the

releasee actually violated the terms of supervised release.” United States v. Perez,

526 F.3d 543, 547 (9th Cir. 2008). Cardoso’s supervised release conditions

expressly required him to follow his probation officer’s instructions. The officer

informed him when she intended to conduct a home inspection, but Cardoso was

not present, thus violating his release condition. Lesson learned.

      3. Similarly, by frequenting the Fair Oaks house without informing his

probation officer, Cardoso failed to follow the officer’s instructions that any

residence be approved in advance. Ditto.

      4. A supervised release condition forbidding a releasee to “possess any

sexually stimulating or sexually oriented material as deemed inappropriate by [his]

probation officer and/or treatment staff,” United States v. Bee, 162 F.3d 1232,

1234 (9th Cir. 1998) (alteration in original), does not violate the First Amendment.

The district court thus did not err in imposing special release condition 12, which

was more narrowly tailored. However, since the oral pronouncement of Cardoso’s
                                                                               page 3
release conditions differed from the written judgment, we vacate the district court’s

judgment so that the written judgment may be conformed to the oral

pronouncement. See United States v. Allen, 157 F.3d 661, 668 (9th Cir. 1998).


      AFFIRMED IN PART, VACATED AND REMANDED IN PART.